DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MODULAR COOLING SYSTEM FOR STATOR WINDINGS AND METHOD.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of an aperture” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Inoue et al. (US 2017/0237327, hereinafter Inoue).

Inoue fifth embodiment
As to claim 1, Inoue shows (FIG. 1, 11) A method of cooling an electric machine (motor para[0026]:1-3) having stator windings 3e, the method comprising: 
providing a housing 12e,13e,14e,15e comprising a series of interleading compartments 1ea,1eb; 
sealingly enclosing one or more of the stator windings 3e removably in the respective compartments 1ea,1eb; 
operatively locating the housing 12ea,13ea,14ea,15ea in relation to a rotor 2-1,2-2 of the machine; and 

As to claim 2/1, Inoue further shows (FIG. 1, 11) the compartments 1ea,1eb are operatively arranged in a circular array 1a (modules 1ea,1eb positioned alternately in a circumferential direction para[0115]).
As to claim 4/2/1, Inoue further shows (FIG. 1, 11) including locating the array 1a radially externally to the rotor 2-1,2-2.
As to claim 5/1, Inoue further shows (FIG. 1, 11) passing the coolant in series from one compartment 1ea to another 1eb in a generally circumferential direction in relation to the rotor 2-1,2-2 (passing coolant para[0079],[0080]).
As to claim 6/1, Inoue further shows (FIG. 1, 11) providing the compartments 1ea,1eb as separate electrically non-conductive parts for incorporation into the core of the stator (modules 1ea,1eb are separate para[0108]; housing 12ea,13ea,14ea,15ea having powder with insulative coating making it non-conductive para [0037]:1-9).
As to claim 7, Inoue shows (FIG. 1, 11) A cooling system for an electrodynamic machine (motor para[0026]:1-3) comprising a plurality of stator windings 3e operatively located in relation to a rotor 2-1,2-2 of the machine, a plurality of sealable compartments 1ea,1eb interleadingly connected in series, each defined by a wall 15e and adapted for having fluent coolant passing therethrough and for at least one winding 3e to be removably inserted therein in fluid sealing engagement with said wall 15e (rotor 2 para[0028],[0108], coils 3e and housing 12ea,13ea,14ea,15ea para[0111], coolant passes through 
As to claim 8/7, Inoue further shows (FIG. 1, 11) the compartments 1ea,1eb are arranged in a circular array to define a manifold for operative mounting about the rotor 2-1,2-2 (modules 1ea,1eb positioned alternately in a circumferential direction para[0115] proximate to the rotor 2).
As to claim 9/8/7, Inoue further shows (FIG. 1, 11) adjacent compartments 1ea,1eb are fluid-communicably connected by means of an aperture 18e in a common wall 15ea-2 separating them.
As to claim 10/7, Inoue further shows (FIG. 1, 11) the compartments 1ea,1eb are separate electrically non-conductive parts mountable on the stator core (modules 1ea,1eb are separate para[0108]; housing 12ea,13ea,14ea,15ea having powder with insulative coating making it non-conductive para [0037]:1-9).
As to claim 11/7, Inoue further shows (FIG. 1, 11) adapted for the coolant to pass in series from one compartment 1ea to another 1eb in a generally circumferential direction in relation to the rotor 2-1,2-2 (passing coolant para[0079],[0080]).
As to claim 12, Inoue shows (FIG. 1, 11) A coolable stator winding assembly adapted for operative arrangement in relation to a stator of an electrodynamic machine (motor para[0107]), the assembly comprising a housing 12ea,13ea,14ea,15ea defined by a series of interleadingly connected walled compartments 1ea,1eb and a plurality of core-mounted stator windings 3e (para[0111]), 
a. each of the windings 3e being sealingly, removably and operatively located within a compartment 1ea,1eb (modules 1ea,1eb are separate can be replaced para[0084]), 
b. each compartment 1ea,1eb having a fluid inlet 19e and a fluid outlet 18e, permitting a fluent coolant to pass through successive compartments 1ea,1eb in sequence to cool the windings 3e when the machine is in operation (inlet 19e and outlet 18e permit passage of coolant para[0112],[0114]; 
As to claim 13/12, Inoue further shows (FIG. 1, 11) the fluid outlet 18e is located to align with a fluid inlet 19e on an adjacently beatable compartment 1eb for discharge of coolant thereto (para[0112],[0114]).
As to claim 14/12, Inoue further shows (FIG. 1, 11) the core comprises a cover plate 13ea adapted for sealing engagement with the walled compartment 1e (parts joined by adhesive para[0111]).
As to claim 15/14/12, Inoue further shows (FIG. 1, 11) the cover plate 13ea and the core are a single piece (core of coil 3e may be formed integrally with the top portion 13ea para[0037]:last two lines).
As to claim 16/12, Inoue further shows (FIG. 1, 11) the compartments 1ea,1eb are separate electrically non-conductive parts individually removable from the assembly (modules 1ea,1eb are separate can be replaced para[0084]; housing 12ea,13ea,14ea,15ea made of a non-conductive powder with insulative coating para [0037]).

Inoue first embodiment
As to claim 7, Inoue shows (FIG. 1-4) A cooling system for an electrodynamic machine (motor para[0026]:1-3) comprising a plurality of stator windings 3a operatively located in relation to a rotor 2-1,2-2 of the machine, a plurality of sealable compartments interleadingly connected in series, each defined by a wall 15a and adapted for having fluent coolant passing therethrough and for at least one winding 3a to be removably inserted therein in fluid sealing engagement with said wall 15a (rotor 2 para[0028], stator 1a with coils 3a para[0029], stator portions 12a,13a,14a,15a para[0032], compartments are slots separated by walls 15a para[0034]:20-32; coolant passes through slots implying a sealed passage para[0045],[0046]; winding 3a can be removed by reversing an assembly process).
As to claim 8/7, Inoue further shows (FIG. 1-4) the compartments are arranged in a circular array to define a manifold for operative mounting about the rotor 2-1,2-2 (coils 3a disposed in circumferential direction para[0029]).
As to claim 9/8/7, Inoue further shows (FIG. 1-4) adjacent compartments are fluid-communicably connected by means of an aperture 18a,19a in a common wall 15a separating them (para[0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Akimatsu et al. (US 2017/0222583, hereinafter Akimatsu) in view of Inoue et al. (US 2017/0237327, hereinafter Inoue).
As to claim 1, Akimatsu shows (FIG. 2) A method of operating an electric machine (motor 10) having stator windings 12U,12V,12W (para[0030],[0033],[0034]).
Akimatsu does not show:
A method of cooling an electric machine having stator windings, the method comprising: 
providing a housing comprising a series of interleading compartments; 
sealingly enclosing one or more of the stator windings removably in the respective compartments; 
operatively locating the housing in relation to a rotor of the machine; and 

Inoue shows (FIG. 1, 11) A method of cooling an electric machine (motor para[0026]:1-3) having stator windings 3e, the method comprising: 
providing a housing 12e,13e,14e,15e comprising a series of interleading compartments 1ea,1eb; 
sealingly enclosing one or more of the stator windings 3e removably in the respective compartments 1ea,1eb; 
operatively locating the housing 12ea,13ea,14ea,15ea in relation to a rotor 2-1,2-2 of the machine; and 
during operation of the machine passing a fluent coolant through the compartments 1ea,1eb to immerse the windings 3a in the coolant, thereby to remove heat from the windings 3e by thermal conduction with the coolant (rotor 2 para[0028],[0108], coils 3e and housing 12ea,13ea,14ea,15ea  para[0111], passing coolant to immerse windings 3e para[0079],[0080], operation is the same as the second embodiment, modules 1ea,1eb are separate can be replaced para[0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Akimatsu to have a method of cooling the electric machine having stator windings 12U,12V,12W, the method comprising: 
providing a housing 12e,13e,14e,15e comprising a series of interleading compartments 1ea,1eb; 
sealingly enclosing one or more of the stator windings 12U,12V,12W removably in the respective compartments 1ea,1eb; 
operatively locating the housing 12ea,13ea,14ea,15ea in relation to a rotor 2-1,2-2 of the machine; and 

as taught by Inoue, for the advantageous benefit of bringing coolant into contact with the windings 12 to effectively provide for cooling of the windings 12 as taught by Inoue (para[0064]:15to20).
As to claim 2/1, Akimatsu in view of Inoue was discussed above with respect to claim 1 and Akimatsu shows (FIG. 2) the stator windings 12U,12V,12W are arranged in a circle.  
Akimatsu does not show the compartments are operatively arranged in a circular array.
Inoue further shows (FIG. 1, 11) the compartments 1ea,1eb are operatively arranged in a circular array 1a (modules 1ea,1eb positioned alternately in a circumferential direction para[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Akimatsu in view of Inoue to have the compartments 1ea,1eb are operatively arranged in a circular array 1a as taught by Inoue, for the advantageous benefit of bringing coolant into contact with the windings 12 to effectively provide for cooling of the windings 12 as taught by Inoue (para[0064]:15to20).
As to claim 3/2/1, Akimatsu in view of Inoue was discussed above with respect to claim 2 and Akimatsu further shows (FIG. 2) locating the stator 12 radially within the rotor 14.
Akimatsu does not show including locating the array as the stator.
Inoue further shows (FIG. 1, 11) locating the array 1a as the stator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Akimatsu to have locating the array 1a as the stator as taught by Inoue, for the advantageous benefit of bringing coolant into contact with the windings 12 to effectively provide for cooling of the windings 12 as taught by Inoue (para[0064]:15to20).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kells (WO 2018/218314 A1) shows a cooling system;
Wakita et al. (US 2006/0145548) shows a cooling system; and
Pyrhonen et al.  (US 2013/0285487) shows a cooling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832